UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT 1933 GAIA REMEDIES, INC. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 38-3832726 (IRS Employer Identification Number) 13140 70th Lane NE, Kirkland, Washington 98034 (425) 224-2471 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Empire Stock Transfer Inc. 1859 Whitney Mesa Drive, Henderson, Nevada 89014 (702) 818-5898 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Befumo & Schaeffer, PLLC 1treet, NW Suite 300 Washington,DC20006 Telephone: (202) 973-0186 Facsimile: (202) 478-2900 As soon as practicable after this registration statement is declared effective. (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x EXPLANATORY NOTE - AMENDMENT The sole purpose of this Amendment No.3 to theRegistration Statementon FormS-1 of Gaia Remedies, Inc. (the “Company”)is to furnish an updated Opinion of Befumo & Schaeffer, PLLC,underExhibit5.1 to the FormS-1. No other changes have been made to the Form S-1. This Amendment No.3 to the FormS-1does not modify or update in any way disclosures made in Amendment No. 2 to the Form S-1. 2 EXHIBITS 3.1* Articles of Incorporation of Gaia Remedies, Inc. 3.2* Bylaws of Gaia Remedies, Inc. 4.1*
